Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Claim Status
Claims 2 and 3 were previously cancelled by the applicant. Claims 1 and 7 were amended. Claims 1 and 4-7 are currently pending. 

Drawings
The drawings submitted on 07/09/2019 were received and are approved by the examiner. 

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The amendment submitted by the applicant addresses the comments made in the interview of 05/06/2022. In this interview, it was recommended to further limit claim 1 to include the coupling parts that overlap regardless of if they are in the extended or retracted positions, whilst moving relative to each other. 
Further, no art was found that read on the newly added limitations, and a motivation to adjust the prior pieces of relevant art was not found, as the structure of the coupling portions do not allow for consistent overlap while moving relative to each other. 
Claims 4-7 are allowed due to their dependency on claim 1.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Batista on 08/24/2022.
The application has been amended as follows:

1. (Currently Amended) A bus bar module configured to be attached to a battery assembly having a plurality of single cells which are assembled to each other along a first direction, the bus bar module comprising: 
a circuit body configured by a flexible board on which a wiring pattern is provided; 
a bus bar configured to be connected to an electrode of each of the single cells; 
a holder configured to hold the bus bar and being extendible and retractable in the first direction; and 
a cover that has a first portion and a second portion, the first portion of the cover has an engagement hole, and the second portion of the cover has a projection that is located and movable in the engagement hole, wherein: 
the cover is assembled to the holder to protect the circuit body and the holder, 
the cover is structured so as to be extendable and retractable in the first direction in accordance with an extending and retracting of the holder in the first direction such that the first and second portions of the cover are movable relative to each other in a movable range between an extended position and a retracted position, 
the projection abuts a rear surface of the first portion of the cover that extends along the engagement hole when the first and second portions of the cover are in the extended position, 
an end portion of the first portion, which is located at a side of the second portion in the first direction, has a first coupling plate portion and a second coupling plate portion, 
the first coupling plate portion is located at a first position on the first portion and the second coupling plate portion is located at a second position on the first portion that is offset to one side of the first position in each of a width direction of the cover and a thickness direction of the cover, the width direction intersects the thickness direction, 
an end portion of the second portion, which is located at a side of the first portion in the first direction, has a third coupling plate portion and a fourth coupling plate portion,    
the third coupling plate portion is located at a third position on the second portion and the fourth coupling plate portion is located at a fourth position on the second portion that is offset to one side of the third position in each of the width direction of the cover and the thickness direction of the cover,
 the first coupling plate portion and the third coupling plate portion overlap with each other and the second coupling plate portion and the fourth coupling plate portion overlap with each other when the first portion and the second portion are in the extended position and in the retracted position and when the first portion and the second portion move relative to each other, 
the holder is stacked on the battery assembly in the thickness direction of the cover, 
the cover and the holder enclose a space, the bus bars are contained in the space, and the circuit body is located in the space, 
the holder is configured to move between and an expanded position of the holder and a retracted position of the holder and the cover moves between the extended position of the cover and the retracted position of the cover when the holder moves between the expanded position of the holder and the retracted position of the holder, respectively, 
the first portion includes a top plate portion that has a flat surface that covers a first portion of each of the holder, the bus bars, and the circuit body in the first direction and width direction when viewed in the thickness direction of the cover, 
the second portion includes a respective top plate portion that has a respective flat surface that covers a second portion of each of the holder, the bus bars, and the circuit body in the first direction and width direction when viewed in the thickness direction of the cover, 
the first and third coupling plate portions cover a first intermediate portion of each of the of the holder, the bus bars, and the circuit body in the first direction and width direction when viewed in the thickness direction of the cover when the first portion and the second portion move in the movable range between the extended position and the retracted position, and 
the second and fourth coupling plate portions cover a second intermediate portion of each of the of the holder, the bus bars, and the circuit body in the first direction and width direction when viewed in the thickness direction of the cover when the first portion and the second portion move in the movable range between the extended position and the retracted position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727